ALVERSON TAYLOR & SANDERS

LAWYERS
6605 GRAND MONTECITO PARKWAY

SUlTE 200
LAS VEGAS, NEVADA 89149

10

11

12

(702) 3s4-7000 FAx (702) 385-7000
»- 1-\ »-\ »-\ »-\
00 \1 o\ 01 .J>

}_\
kO

20
21
22
23
24
25
26
27
28

KURT BONDS, ESQ.

Nevada Bar No. 6228
TREVOR WAITE, ESQ.
NeVada Bar No. 13779
ALVERSON TAYLOR & SANDERS
6605 Grand Montecito Pkwy
Suite 200

Las Vegas, NV 89149
Telephone: (702) 384-7000
Facsimile: (702) 385-7000
eflle@alversontaylor.com
kbonds@alversonta\/lor.com
twaite@alversontavlor.com
Colmsel for Trans Uuion LLC

 

 

  
 
 

 
  
 
   
  
 

"-Hum

 
 
 

\RECE
CO,_,F_,SE,\',|,S;), §ERVL!ZEUN
l ,'/E._, oF REcolw

        
     

lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

ERIC STEINMETZ,

Plaintiff,
v.

AMERICAN HONDA FINANCE, CAPITAL
ONE, CONN CREDIT CORP, EQUIFAX
INFORMATION SERVICES LLC, EXPERIAN
INFORMATION SOLUTIONS, INC., INNOVIS
DATA SOLUTIONS, INC., MACYS/DSNB,
MECHANICS BANK FKA CRB, and TRANS
UNION, LLC,

Defendants.

>!<

 

 

 

 

CASE No.: 2: 19-cV-00064-GMN-VCF

JOINT STIPULATION AND ORDER
EXTENDING DEFENDANT TRANS
UNION LLC’S TIME TO FILE AN
ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S COMPLAINT (FIRST
REQUEST)

Plaintiff Eric Steinmetz (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by

and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s

Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

On January 10, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to

answer or otherwise respond to Plaintiff’s Complaint is February l, 2019. Trans Union needs

additional time to locate and assemble the documents relating to Plaintiff’ s claims and Trans Um`on’s

KB/26032

 

ALVERSON TAYLOR & SANDERS

LAWYERS

6605 GRAND MONTEClTO PARKWAY

SUITE 200
LAS VEGAS, NEVADA 89149
(702) 384-7000 FAX (702) 385-7000

»-\P-\l-\l-\l-\+-\»-\»-\
\lo\w.¢>o)l\)»-\O

,_\
(D

19
20
21
22
23
24
25
26
27

28

 

 

counsel will need additional time to review the documents and respond to the allegations in
Plaintiff’ s Complaint.

Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
respond to Plaintift’ s Complaint up to and including February 22, 2019, provided that Trans Union’ s
counsel participates in a 26(f) conference if scheduled prior to this date. This is the first stipulation

for extension of time for Trans Union to respond to Plaintiff’ s Complaint.

Dated this _ day of January 2019.
ALVERSON TAYLOR & SANDERS

//S// Trevor R. Waite

 

Kurt Bonds

Nevada Bar No. 6228

Trevor Waite

Nevada Bar No. 13779

6605 Grand Montecito Pkwy, Suite 200
Las Vegas, NV 89149

Telephone: (702) 384-7000
kbonds@alversontavlor.com
twaite@alversontavlor.com

Colmsel for Trzms Uniou LLC

 

 

HAINES & KRIEGER, LLC and KNEPPER &
CLARK, LLC

//S// Miles N. Clark

 

David H. Krieger

8985 S. Eastern Ave., Suite 350
Henderson, Nevada 89123
Telephone: (702) 880-5554
Facsimile: (702) 383-5518
dkrie,qer@hainsandkrieger.com

and

Matthew I. Knepper

Miles N. Clark

10040 W. Cheyenne Ave., Suite 170-109
Las Vegas, Nevada 89129
Telephone: (702) 825-6060
Facsimile: (702) 447-8048
Matthew.knepner@knepperclark.com
Counsel for Plaintsz

2 KB/26032

 

ORDER

The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

otherwise respond is so ORDERED AND ADJUDGED.
f` "\

LAWYERS
6605 GRAND MONTECITO PARKWAY
SUITE 200
LAS VEGAS, NEVADA 89149
(702) 384-7000 FAX (702) 385-7000

ALVERSON TAYLOR & SANDERS

10

11

12

l\>»-\i-\\-\r-\)-\»-\
O©m\lo\m»l>

21
22
23
24
25
26
27

28

 

 

7
Datedthis §/ dayof j-»z»¢ @»¢¢.¢;g,_ 2019.

%M

 

UNITED STATES MAGISTRATE JUDGE

KB/26032

 

